Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed May 09, 2022. Claims 4, 6-7, 11 and 13 cancelled. Claims 1-3, 5, 8-10, 12 and 14-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Response to Arguments
Claims 1-3, 5, 8-10, 12 and 14-20 have been amended. Claims 4, 6-7, 11 and 13 cancelled. Claims 1-3, 5, 8-10, 12 and 14-20 are pending. Applicant's arguments with respect to claims 1-3, 5, 8-10, 12 and 14-20 have been respectfully considered but are moot in view of the new ground(s) of rejection. THIS ACTION IS MADE NON-FINAL.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.       Claims 1-3, 8-10, 12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rokhsaz (US 2019/0097323 A1) (hereinafter Rokhsaz) in view of SMITH (US 2010/0231362 A1) (hereinafter SMITH).

               Regarding claim 1, Rokhsaz discloses a dual mode EAS/RFID self-tuning device (FIG. 3, self-tuning engine, Fig. 25A, self-tuning engines with multiple passive RFID sensors, Abstract, radio frequency identification (RFID) tag includes RF front-end includes a tuning circuit that is tuned based on a capacitance setting) comprising: 
a variable capacitance RFID chip that adjusts in response to a level of a detected voltage (para 04, variable impedance circuit can be employed to shift the f.sub.R of the RFID tag's receiver, para 120, variable impedance circuit to shift f.sub.R of the RFID tag's to better match f.sub.C of the transmitter of system's RFID reader, para 136, changing value of the load component 1208 (see, e.g., FIG. 12), variable capacitor, until power transfer is maximized); 
an inductor operatively coupled to the variable capacitance RFID chip (Fig. 1, variable impedance circuit 100. Circuit 100 comprised of a variable inductor 102, a variable capacitor 104 and a variable resistor);
wherein a change in a capacitance of the variable capacitance RFID chip with the detected voltage is delayed (para 119, Fig. 6, tank circuit 604 to function as a power harvesting circuit wherein power stored in a capacitor, charge pump or other like circuit). 
Rokhsaz specifically fails to disclose an input circuit powered by the detected voltage;
RFID chip to allow the variable capacitance RFID chip to deactivate the EAS functionality while preserving the RFID functionality.
In analogous art, SMITH discloses an input circuit powered by the detected voltage (para 72, on-chip capacitor in the EAS block 120 of the tag 100 breakdown upon application of a voltage, to induce tag deactivation, para 95, capacitor block 440 comprises series capacitors 442 and 444, receive signal from antenna 410 and to provide the EAS deactivation function);
RFID chip to allow the variable capacitance RFID chip to deactivate the EAS functionality while preserving the RFID functionality (para 070-71, dual-mode tag 100, First, RFID portion 170 of the RFID/EAS tag 100 readable without interfering with EAS deactivation or causing inadvertent deactivation. Second, functionality of RFID block 170 should not interfere with EAS detection; "on-chip" capacitor used for both deactivation of EAS block 120 and tuning resonance of tag 100, para 30, RFID and EAS functions can be disabled by simply deactivation the EAS block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to generate the capacitance setting to adjust characteristic of the RF front-end to a desired characteristic disclosed by Rokhsaz to use electronic article surveillance (EAS) and radiofrequency identification (RFID) system capable of performing dual EAS/RFID functions at the RFID designated frequency as taught by SMITH to use on-chip" capacitor (e.g., integrated with RFID circuitry) used for both deactivation of the EAS function by recognizing a signal generated by inductively coupled antenna resonant circuit included within an RFID security tag or label [SMITH, paragraph 0071].
Regarding claim 2, Rokhsaz discloses the self-tuning device of claim 1, wherein the capacitance of the input circuit is inversely proportional to the detected voltage (para 97, indicate the inversion of a signal from one logical state to the other). 
Regarding claim 3, Rokhsaz discloses the self-tuning device of claim 1, wherein the detected voltage reduces the capacitance of the input circuit (para 35, impedance-matching engine may vary a reactive component to reduce a mismatch between the antenna impedance and the IC and produce an impedance value, para 285, impedance-matching engine vary a reactive component to reduce a mismatch). 
Regarding claim 8, Rokhsaz discloses the self-tuning device of claim 1, wherein a capacitance is permanently changed from a value resonating the inductor at 8.2 MHZ to a second value resonating the inductor at 13.56 MHz (para 04, RFID system frequencies use available frequency spectrum, Low Frequency ("LF"), including 125-134.2 kHz and 140-148.f kHz; High-Frequency ("HF") 13.56 MHz; Ultra-High-Frequency ("UHF") at 868-928 MHz, para 181, Self-tuning engine engine/antenna/sensor port in that is tuned for other frequency bands such as an ISM band source). 
Regarding claim 9, Rokhsaz discloses the self-tuning device of claim 1, wherein a resistive load that the variable capacitance RFID chip presents to the inductor is variable (para 135. RFID tag 1500 of FIG. 15, contains tag antenna  and load chip tank circuit 604. Each contains both resistive and reactive elements). 
Regarding claim 10, Rokhsaz discloses the self-tuning device of claim 1, wherein a delay is provided between the detected voltage and a voltage driving the input circuit (Fig. 15, shift register 1502, para 119, Fig. 6, tank circuit 604 function as power harvesting circuit, power stored in capacitor, charge pump or other like circuit). 
Regarding claim 12, Rokhsaz discloses the self-tuning device of claim 1 further comprising a processing unit for adjusting a capacitance of the variable capacitance RFID chip (Abstract, processing module generate the capacitance setting to adjust the characteristic of the RF front-end to a desired characteristic, para 116, self-tuning engine detects change in inductance and adjusts capacitance). 
Regarding claim 14, Rokhsaz discloses the self-tuning device of claim 1, wherein, when the self-tuning RFID device is initially tuned to a frequency of 8.2 MHz, the detected voltage causes a reduction in capacitance that retunes the self-tuning RFID device to a frequency of 13.56 MHz (para 04, RFID system frequencies use available frequency spectrum, Low Frequency ("LF"), including 125-134.2 kHz and 140-148.f kHz; High-Frequency ("HF") 13.56 MHz; Ultra-High-Frequency ("UHF") at 868-928 MHz, para 181, Self-tuning engine engine/antenna/sensor port in that is tuned for other frequency bands such as an ISM band source). 
Regarding claim 15, Rokhsaz discloses a RFID functionality (FIG. 3, self-tuning engine, Fig. 25A, self-tuning engines with multiple passive RFID sensors, Abstract, radio frequency identification (RFID) tag includes RF front-end includes a tuning circuit that is tuned based on a capacitance setting) comprising: 
a RFID logic circuit (para 04, variable impedance circuit can be employed to shift the f.sub.R of the RFID tag's receiver); 
an inductor operatively coupled to the RFID logic circuit (Fig. 1, variable impedance circuit 100. Circuit 100 comprised of a variable inductor 102, a variable capacitor 104 and a variable resistor); and 
a first input capacitance operatively coupled to the RFID logic circuit; and a second input capacitance operatively coupled to the RFID logic circuit (Fig. 25A, para 136, changing value of the load component 1208 (FIG. 12), variable capacitor, until power transfer is maximized);
wherein a change in a capacitance of the variable capacitance RFID chip with the detected voltage is delayed (para 119, Fig. 6, tank circuit 604 to function as a power harvesting circuit wherein power stored in a capacitor, charge pump or other like circuit).
Rokhsaz specifically fails to disclose an RFID device having an EAS functionality. 
In analogous art, SMITH discloses an RFID device having an EAS functionality (para 13, electromagnetic energy induces a signal from an RFID tag within a read range of the EAS reader and signal gate disables transmitter from the RFID tag, FIG. 6C graphical plot of EAS reader device receiver detection enablement/disablement states).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to generate the capacitance setting to adjust characteristic of the RF front-end to a desired characteristic disclosed by Rokhsaz to use electronic article surveillance (EAS) and radiofrequency identification (RFID) system capable of performing dual EAS/RFID functions at the RFID designated frequency as taught by SMITH to use on-chip" capacitor (e.g., integrated with RFID circuitry) used for both deactivation of the EAS function by recognizing a signal generated by inductively coupled antenna resonant circuit included within an RFID security tag or label [SMITH, paragraph 0071].
Regarding claim 16, Rokhsaz discloses the RFID device of claim 15, wherein the RFID device operates with the EAS functionality at a resonance frequency of 8.2 MHz (para 04, RFID system frequencies use available frequency spectrum, Low Frequency ("LF"), including 125-134.2 kHz and 140-148.f kHz; High-Frequency ("HF") 13.56 MHz, para 181, Self-tuning engine engine/antenna/sensor port in that is tuned for other frequency bands such as an ISM band source). 
Regarding claim 17, Rokhsaz discloses the RFID device of claim 15, wherein a resonance frequency of 13.56 MHz disables the EAS functionality while maintaining the RFID functionality (para 04, RFID system frequencies use available frequency spectrum, High-Frequency ("HF") 13.56 MHz; Ultra-High-Frequency ("UHF") at 868-928 MHz, para 181, Self-tuning engine engine/antenna/sensor port in that is tuned for other frequency bands such as an ISM band source). 
Regarding claim 18, Rokhsaz discloses a RFID functionality (FIG. 3, self-tuning engine, Fig. 25A, self-tuning engines with multiple passive RFID sensors, Abstract, radio frequency identification (RFID) tag includes RF front-end includes a tuning circuit that is tuned based on a capacitance setting) comprising: 
a RFID logic circuit; an inductor (Fig. 1, variable impedance circuit 100. Circuit 100, variable inductor 102, a variable capacitor 104 and a variable resistor); 
a first input capacitance; a second input capacitance; and a timing circuit operatively coupled to the RFID logic circuit (Fig. 25A, para 136, changing value of the load component 1208 (FIG. 12), variable capacitor, until power transfer is maximized);
wherein a change in a capacitance of the variable capacitance RFID chip with the detected voltage is delayed (para 119, Fig. 6, tank circuit 604 to function as a power harvesting circuit wherein power stored in a capacitor, charge pump or other like circuit).
Rokhsaz specifically fails to disclose an RFID device having an EAS functionality. 
In analogous art, Lian discloses an RFID device having an EAS functionality (para 13, electromagnetic energy induces a signal from an RFID tag within a read range of the EAS reader and signal gate disables transmitter from the RFID tag, FIG. 6C graphical plot of EAS reader device receiver detection enablement/disablement states).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to generate the capacitance setting to adjust the characteristic of the RF front-end to a desired characteristic disclosed by Rokhsaz to use electronic article surveillance (EAS) and radiofrequency identification (RFID) system which is capable of performing dual EAS/RFID functions at the RFID designated frequency as taught by SMITH to use EAS reader device or combined EAS and RFID reader which can perform an EAS function by recognizing a signal generated by an inductively coupled antenna resonant circuit included within an RFID security tag or label [SMITH, paragraph 0071].
Regarding claim 19, Rokhsaz discloses the RFID device of claim 18 further comprising a power recovery detector operatively coupled to the RFID logic circuit (para 119, Fig. 6, tank circuit 604 to function as a power harvesting circuit wherein power stored in a capacitor, charge pump or other like circuit). 
Regarding claim 20, Rokhsaz discloses the RFID device of claim 18, wherein a parallel input resistance of the RFID logic circuit associated with a power drain dependent on a frequency is alterable (para 35, impedance-matching engine may vary a reactive component to reduce a mismatch between the antenna impedance and the IC and produce an impedance value, para 285, impedance-matching engine vary a reactive component to reduce a mismatch). 
Allowable Subject Matter
5.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form for all independent claims including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.        Applicant’s arguments/amendments regarding the rejection of claims 1-3, 5, 8-10, 12 and 14-20, filed on May 09, 20223, have been fully considered but arguments are moot because newly added limitation to the claim requires a new ground of rejection necessitated by amendments.          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689